Case: 17-14796    Date Filed: 12/10/2019   Page: 1 of 7


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14796
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:14-cv-02108-MSS-MAP



DARRON LEON BRANTON, JR.,

                                              Petitioner - Appellant,


                                   versus


SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                              Respondents - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (December 10, 2019)

Before MARTIN, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:
                 Case: 17-14796        Date Filed: 12/10/2019       Page: 2 of 7


      Darron Branton, Jr., a Florida state inmate serving a life sentence, appeals

the district court’s denial of his federal habeas corpus petition brought pursuant to

28 U.S.C. § 2254. The district court issued a certificate of appealability (“COA”)

on two issues: (1) whether Branton’s claim that the state appellate court erred by

failing to vacate all four of his mutually exclusive convictions (one count of

robbery with a firearm, and three counts of accessory-after-the-fact) and instead

selecting which of the offenses to sustain, raises a cognizable claim for habeas

relief; and if so, (2) whether that claim is procedurally barred, and whether Branton

has made the requisite showing to overcome a procedural default. Because we

conclude that Branton has not stated a cognizable claim for federal habeas corpus

relief, we affirm the denial of relief and do not address whether Branton’s claim is

procedurally barred.

                                     I.    BACKGROUND

      This appeal arises out of Branton’s Florida conviction for one count of

robbery with a firearm as a principal, in violation of Fla. Stat. § 812.13, and three

counts of acting as an accessory-after-the-fact, in violation of Fla. Stat. § 777.03.

We adopt the underlying facts of the case as laid out in the district court’s thorough

order, see Doc. 14,1 and discuss them only to the extent that they are relevant to

this appeal.


      1
          “Doc. #” refers to the numbered entry on the district court’s docket.
                                                 2
               Case: 17-14796    Date Filed: 12/10/2019    Page: 3 of 7


      A jury convicted Branton of one count of robbery with a firearm as a

principal and three counts of acting as an accessory-after-the-fact based on

evidence that Branton had served as the getaway driver in an armed robbery.

Branton was sentenced to life imprisonment on the robbery count and three

concurrent terms of 15 years’ imprisonment for each accessory-after-the-fact

conviction. On direct appeal Branton argued that the crimes of armed robbery and

accessory-after-the-fact to armed robbery, based on the same set of facts, were

mutually exclusive crimes. And, he argued, because the evidence was not so clear

as to authorize the dismissal of one count over the others, all of his convictions

should be vacated and remanded for a new trial. The Florida Second District Court

of Appeal affirmed Branton’s conviction and sentence for armed robbery as a

principal but vacated his convictions and sentences for acting as an accessory-

after-the-fact. Branton v. State, 86 So. 3d 560 (Fla. Dist. Ct. App. 2012). The

court reasoned that under Florida law a person cannot be convicted as both a

principal and an accessory-after-the-fact to the same crime. Id. at 561. The court

noted that in a similar case the Florida Supreme Court had recognized that the

defendant’s convictions for both offenses did not violate Fifth Amendment double

jeopardy principles and stated that its decision was based solely on its construction

of Florida statutes. Id.




                                          3
               Case: 17-14796     Date Filed: 12/10/2019    Page: 4 of 7


      Branton filed a pro se state motion for post-conviction relief pursuant to

Florida Rules of Criminal Procedure Rule 3.850. In his motion, Branton raised

two issues, neither of which is relevant to this appeal. The state post-conviction

court denied his motion. Branton’s request for a rehearing was denied.

      Branton then filed a pro se Fla. R. App. P. 9.141(d) petition for writ of

habeas corpus in the Second District Court of Appeal, in which he argued that his

counsel on direct appeal was ineffective for failing to file a motion for rehearing en

banc. Branton argued that appellate counsel failed to argue, following the appeals

court’s decision to vacate his convictions for accessory-after-the-fact, that Branton

was entitled to a new trial. The Florida Second District Court of Appeal dismissed

Branton’s petition as untimely and denied a motion for rehearing.

      Branton then filed a pro se § 2254 petition challenging his conviction for

robbery with a firearm. As relevant here, Branton claimed that because his

convictions were mutually exclusive, and the evidence was not so clear as to

authorize the dismissal of one over the others, all of the convictions should have

been vacated and remanded for a new trial. The district court denied Branton’s

§ 2254 petition. The court concluded that Branton raised no cognizable claim for

federal constitutional relief because he failed to allege that the state appellate court

had deprived him of any federal constitutional right. Specifically, the court noted

that Branton cited no U.S. Supreme Court decision establishing that the state court


                                           4
                Case: 17-14796        Date Filed: 12/10/2019       Page: 5 of 7


was required to vacate convictions for armed robbery and accessory-after-the-fact

where the offenses were mutually exclusive. The district court also concluded that

Branton’s claim was procedurally barred because he failed to raise at trial or on

direct appeal any federal claim relating to his convictions for armed robbery and

for accessory to armed robbery.

       The district court issued a COA on two issues; only the first is at issue: 2

“[W]hether Branton’s claim in ground four of his 28 U.S.C. § 2254 petition that

the state appellate court erred by failing to vacate his conviction for robbery with a

firearm, and instead selecting which of the offenses to sustain, raises a cognizable

claim for habeas relief.” Doc. 12 at 35. This is Branton’s appeal.

                            II.    STANDARD OF REVIEW

       We review a district court’s order denying habeas relief de novo. Smith v.

Sec’y, Dep’t of Corr., 572 F.3d 1327, 1332 (11th Cir. 2009). We review questions

of law de novo and questions of fact for clear error. Powell v. Allen, 602 F.3d
1263, 1268 (11th Cir. 2010). The scope of our review is limited to issues specified

in the COA. Rhode v. United States, 583 F.3d 1289, 1290-91 (11th Cir. 2009).

                                     III.    ANALYSIS


       2
         The district court additionally concluded that Branton’s claim on appeal was
procedurally barred, as it is unexhausted in the state courts. Nonetheless, the court included in
the COA the issue of whether Branton’s claim is procedurally barred and whether he has made a
sufficient showing to overcome his default. Because Branton has not raised a cognizable claim
of federal habeas corpus, we need not discuss whether such a claim would be procedurally
barred.
                                                5
               Case: 17-14796     Date Filed: 12/10/2019    Page: 6 of 7


      A petition for § 2254 relief is available only where the petitioner alleged that

he is “in custody pursuant to the judgment of a State court . . . in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254. Branton’s

federal habeas petition is governed by the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”). Williams v. Taylor, 529 U.S. 362, 402-03

(2000). Generally, AEDPA bars federal courts from granting habeas relief to a

state petitioner on a claim that was adjudicated on the merits in state court unless

the state court’s adjudication:

      (1) resulted in a decision that was contrary to, or involved an unreasonable
      application of, clearly established Federal law, as determined by the
      Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable determination of
      the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

      On appeal Branton argues, just as he did in the district court, that the Second

District Court of Appeal erred in vacating his convictions for accessory-after-the-

fact and sustaining his armed robbery conviction. He argues that all of his

convictions should have been vacated as mutually exclusive and his case remanded

for a new trial. But Branton does not argue that the state court’s decision was

contrary to or based on an unreasonable application of any clearly established

federal law, as AEDPA requires. 28 U.S.C. § 2254(d)(1). Nor does he argue that

the state court’s decision was based on an unreasonable determination of the facts
                                           6
                 Case: 17-14796        Date Filed: 12/10/2019       Page: 7 of 7


before it. Id. § 2254(d)(2). Indeed, as the district court explained in its well-

reasoned order, see Doc. 14, Branton has articulated no cognizable claim for

federal habeas corpus relief because the federal courts are limited to correcting

errors of federal law, and Branton never brought a federal claim, either in state

court or in federal court. Branan v. Booth, 861 F.2d 1507, 1508 (11th Cir. 1988)

(“a habeas petition grounded on issues of state law provides no basis for habeas

relief”).3

       We therefore affirm the well-reasoned order of the district court.

                                    IV.     CONCLUSION

       For the reasons discussed above, we affirm the district court’s denial of

Branton’s § 2254 habeas petition.

       AFFIRMED.




       3
         For the first time on appeal, Branton argues that the Florida Second District Court of
Appeal’s decision violated the Sixth Amendment and his right to due process. Because he never
raised that claim in the district court, it is not properly before us. See Hurley v. Moore, 233 F.3d
1295, 1297 (11th Cir. 2000). And, however, in any event, Branton failed to articulate a claim in
state court based on these federal constitutional principles. Thus, for the same reasons we
explain above, he is entitled to no relief now.
                                                 7